DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 are 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Numata et al. (US Patent Number 6,256,083 B1) discloses a projector (see projector illustrated in Figure 9) comprising: a light source (Figure 9, element 12); a light modulation device (Figure 9, elements 11B, 11G and 11R) configured to modulate light emitted (Figure 9, element 90) from the light source (Figure 9, element 12); a polarization element arranged to one of a light incident side (Figure 12, elements 3Ra, 3Ga and 3Ba; column 19, lines 60-61) and a light exiting side (Figure 12, element 3Rb, 3Gb and 3Bb) of the light modulation device (Figure 12, elements 2R, 2G and 2B); a projection device (Figure 12, element 1) configured to project the light modulated by the light modulation device (Figure 12, elements 2R, 2G and 2B); a casing (Figure 12, element 6) in which the polarization element (Figure 12, element 3Rb, 3Gb and 3Bb) is arranged and whose inside is filled with a cooling liquid (i.e. cooling medium; Figure 12, element 5), wherein the polarization element (Figure 12, element 3Rb, 3Gb and 3Bb) is immersed in the cooling liquid (i.e. cooling 
Regarding claim 9, Numata et al. (US Patent Number 6,256,083 B1) discloses a projector (see projector illustrated in Figure 9) comprising: a light source (Figure 9, element 12); a light modulation device (Figure 9, elements 11B, 11G and 11R) configured to modulate light emitted (Figure 9, element 90) from the light source (Figure 9, element 12); a polarization element arranged to one of a light incident side (Figure 12, elements 3Ra, 3Ga and 3Ba; column 19, lines 60-61) and a light exiting side (Figure 12, element 3Rb, 3Gb and 3Bb) of the light modulation device (Figure 12, elements 2R, 2G and 2B); a projection device (Figure 12, element 1) configured to project the light modulated by the light modulation device (Figure 12, elements 2R, 2G and 2B); a casing (Figure 12, element 6) in which the polarization element (Figure 12, element 3Rb, 3Gb and 3Bb) is arranged and whose inside is filled with a cooling liquid (i.e. cooling medium; Figure 12, element 5), wherein the polarization element (Figure 12, element 3Rb, 3Gb and 3Bb) is immersed in the cooling liquid (i.e. cooling medium; Figure 12, element 5).  However, Numata et al. and the prior art of record neither shows nor suggest a projector wherein the cooling liquid circulates continuously from the light incident side of the polarization element, to an end 
Regarding claims 3-8, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richard et al. (US Pub. No. 2007/0203267 A1) discloses a display system having a light source, a display panel and an arrangement of light management layers disposed between the light source and the display panel, wherein the coolant circulator is a fan.
Dunn (US Pub. No. 2011/0085301 A1) discloses cooling assembly for a dual electronic image assembly having an open and closed gaseous loop.  A closed gaseous loop allows circulating gas to travel across the front surface of a pair of electronic image assemblies and through a heat exchanger.  An open loop allows ambient gas to pass through the heat exchanger and extract heat from the circulating gas.  An optional additional open loop may be used to cool the back portion of the electronic image 
Utsunomiya (US Pub. No. 2010/0033687 A1) teaches a silent cooling apparatus for effectively reducing the operating temperature of an electronic device includes a plurality of components which include surfaces opposite to each other with a spacing therebetween and have a heat generating spot on at least any of the surfaces opposite to each other, in a small and low-cost configuration.  The apparatus for cooling a heat generating spot of an electronic device includes a cooling apparatus for forcedly air-cooling a heat generating spot of an electronic device which includes a plurality of components which are disposed side by side to have the same in-plane direction, and include heat generating spots within their surfaces.  The cooling apparatus includes a first air cooling unit for feeding an air stream to the heat generating spot in an orientation of the in-plane direction, and a second air cooling unit for feeding an air stream to the heat generating spot in the in-plane direction in a different orientation from the air stream by the first air cooling unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
02/07/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882